Citation Nr: 1432943	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for bilateral peripheral vascular disease of the lower extremities.

6.  Entitlement to service connection for a bilateral neurologic disability of the extremities, to include carpal tunnel syndrome.

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from August 2005, August 2008, and May 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana and St. Louis, Missouri.  In the August 2005 decision, the RO denied entitlement to service connection for bilateral peripheral vascular disease of the lower extremities, peripheral neuropathy of the extremities with bilateral carpal tunnel syndrome, and hypertension.  In the August 2008 decision, the RO denied entitlement to service connection for Type II diabetes mellitus.  In the May 2009 decision, the RO denied entitlement to service connection for a heart disability, depression, and erectile dysfunction.  The RO in New Orleans, Louisiana currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a June 2011 videoconference hearing at the RO and a transcript of that hearing has been associated with his claims folder.
In September 2011, the Board remanded these matters for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he was temporarily present in Vietnam at some time between December 1968 and February 1969 or between December 1970 and February 1971.  His certificate of discharge from service (DD 214) reflects service in Vietnam during the period from December 1968 to February 1969, but the Veteran's service personnel records provide contradictory information.  His service personnel records indicate that he was stationed with "Battery B, 2nd Battalion, 51st Artillery" and "Battery C, 8th Battalion, 3rd Artillery" during the identified periods.  In light of this information, an attempt should be made to obtain unit histories and any other information detailing the movements and operations of the identified units during the periods from December 1968 to February 1969 and from December 1970 to February 1971.

Evidence associated with the claims file indicates that the Veteran was granted Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant to the issues on appeal.

Also, the Veteran reported in an August 2004 statement (VA Form 21-4138) that he began receiving treatment at the VA Medical Center in New Orleans, Louisiana (VAMC New Orleans) in 1995.  Also, he reported on an October 2012 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he continued to receive treatment for his claimed disabilities at that facility.  The most recent VA treatment records from VAMC New Orleans in the claims file and among the paperless records in the Virtual VA system are dated from October 2003 to May 2005 and from July 2006 to August 2012.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, an October 2011 VA urgent care note reveals that the Veteran received treatment for peripheral neuropathy from "Tulane Hospital".  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from "Tulane Hospital."  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take all necessary steps, including contacting the Department of the Army, the U.S. Army and Joint Services Records Research Center, the National Personnel Records Center, and any other appropriate source, to obtain any unit histories, morning reports, and other information detailing the movements and operations of "Battery B, 2nd Battalion, 51st Artillery" during the period from December 1968 to February 1969 and "Battery C, 8th Battalion, 3rd Artillery" during the period from December 1970 to February 1971.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes, a cardiac disability, a psychiatric disability, erectile dysfunction, a vascular disease, a neurologic disability, and hypertension from VAMC New Orleans dated from January 1995 through October 2003, from May 2005 through July 2006, and from August 2012 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for diabetes, a cardiac disability, a psychiatric disability, erectile dysfunction, a vascular disease, a neurologic disability, and hypertension from "Tulane Hospital."  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

5.  If the evidence establishes that the Veteran served in Vietnam, schedule him for an appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities, to include whether any claimed disabilities were caused or aggravated by diabetes mellitus.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



